

115 HR 7257 IH: President George H. W. Bush and Barbara Bush Dollar Coin Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7257IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Poliquin introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to require $1 coins issued during 2019 to honor President
			 George H. W. Bush and to direct the Secretary of the Treasury to issue
			 bullion coins during 2019 in honor of Barbara Bush.
	
 1.Short titleThis Act may be cited as the President George H. W. Bush and Barbara Bush Dollar Coin Act. 2.Coins Honoring President George H. W. Bush and Barbara Bush (a)Circulating $1 coins honoring President George H. W. BushNotwithstanding subsections (d), (n)(2)(E), (n)(3), (n)(4), and (n)(8) of section 5112 of title 31, United States Code, in addition to the coins to be issued pursuant to section 5112(r) of such title, and in accordance with the other provisions of section 5112(n) of such title, $1 coins issued during the 1-year period beginning January 1, 2019, shall bear the image of President George H. W. Bush.
 (b)Bullion coins honoring Barbara BushNotwithstanding paragraphs (1) and (5)(C) of section 5112(o) of title 31, United States Code, and in accordance with the other provisions of section 5112(o) of such title, the Secretary of the Treasury shall issue bullion coins during the 1-year period beginning January 1, 2019, that bear the image of Barbara Bush.
			